DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: each of the claimed “means for” limitations in claim 1, “means for sending at least one fluid enriched in nitrogen from the first column to the second column and at least one fluid enriched in oxygen from the first column to the second column; means for sending a gas enriched in argon from the second column to a first end of the first argon column; means for sending gas from a second end of the first argon column to a first end of the second argon column; means for removing argon rich fluid from a second end of the second argon column, a pump; and means for removing argon enriched liquid from the first end of the second argon column and sending it to the second end of the first argon column.” are not labeled in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The claimed “means for” limitations in claim 16 should be labeled in the specification with reference numbers next to each term in the written description.  Appropriate correction is required.

Claim Objections
Claim 1 recites the limitation “means for removing argon enriched liquid from the first end of the second argon column and sending it to the second end of the first argon column via the pump”, in lines 16-17, which is objected for using the term “it”.  Although the term is not enough to bring about a grounds of rejection under 35 U.S.C. 112(b), under indefiniteness, for the purposes of clarity of the metes and bounds of the claim, the limitation should be changed to “means for removing argon enriched liquid from the first end of the second argon column and sending the argon enriched liquid to the second end of the first argon column ” since it is clear, from the Applicant’s specification on pg. 5, lines 22-34, with reference to Figs. 1 and 2, the argon enriched liquid 12 is pumped, using pump P, from the bottom of the second argon column 2AR, to the top of the first argon column 1AR.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for sending cooled, compressed and purified air to at least the first column”, in claim 16, wherein “means” is the placed holder, coupled with the functional language “for sending cooled, compressed and purified air to at least the first column”, and not modified by structure.  Applicant’s written description does not disclose what structure is to be interpreted as the means for performing the function and establishes the scope of the invention. Without knowing the structure to be interpreted as the means, the metes and bounds of the claim cannot be established.  However, in order to expedite prosecution, in view of the Applicant’s Figures 1 and 2, the means for performing the function will be interpreted as a first conduit.
“means for sending at least one fluid enriched in nitrogen from the first column to the second column and at least one fluid enriched in oxygen from the first column to the second column”, in claim 16, wherein “means” is the placed holder, coupled with the functional language “for sending at least one fluid enriched in nitrogen from the first column to the second column and at least one fluid enriched in oxygen from the first column to the second column”, and not modified by structure.  Applicant’s written description does not disclose what structure is to be interpreted as the means for performing the function and establishes the scope of the invention. Without knowing the structure to be interpreted as the means, the metes and bounds of the claim cannot be established.  However, in order to expedite prosecution, in view of the Applicant’s Figures 1 and 2, the means for performing the function will be interpreted as a second conduit for sending at least one fluid enriched in nitrogen from the first column to the second column and a third conduit at least one fluid enriched in oxygen from the first column to the second column.
“means for sending a gas enriched in argon from the second column to a first end of first argon column”, in claim 16, wherein “means” is the placed holder, coupled with the functional language “for sending a gas enriched in argon from the second column to a first end of first argon column”, and not modified by structure.  Applicant’s written description does not disclose what structure is to be interpreted as the means for performing the function and establishes the scope of the invention. Without knowing the structure to be interpreted as the means, the metes and bounds of the claim cannot be established.  However, in order to expedite prosecution, in view of the Applicant’s Figures 1 and 2, the means for performing the function will be interpreted as a fourth conduit.
“means for sending gas from a second end of the first argon column”, in claim 16, wherein “means” is the placed holder, coupled with the functional language “for sending gas from a second end of the first argon column”, and not modified by structure.  Applicant’s written description does not disclose what structure is to be interpreted as the means for performing the function and establishes the scope of the invention. Without knowing the structure to be interpreted as the means, the metes and bounds of the claim cannot be established.  However, in order to expedite prosecution, in view of the Applicant’s Figures 1 and 2, the means for performing the function will be interpreted as a fifth conduit.
“means for removing argon rich fluid from a second end of the second argon column”, in claim 16, wherein “means” is the placed holder, coupled with the functional language “for removing argon rich fluid from a second end of the second argon column”, and not modified by structure.  Applicant’s written description does not disclose what structure is to be interpreted as the means for performing the function and establishes the scope of the invention. Without knowing the structure to be interpreted as the means, the metes and bounds of the claim cannot be established.  However, in order to expedite prosecution, in view of the Applicant’s Figures 1 and 2, the means for performing the function will be interpreted as a sixth conduit.
“means for removing argon enriched liquid from the first end of the second argon column”, in claim 16, wherein “means” is the placed holder, coupled with the functional language “for removing argon enriched liquid from the first end of the second argon column”, and not modified by structure.  Applicant’s written description does not disclose what structure is to be interpreted as the means for performing the function and establishes the scope of the invention. Without knowing the structure to be interpreted as the means, the metes and bounds of the claim cannot be established.  However, in order to expedite prosecution, in view of the Applicant’s Figures 1 and 2, the means for performing the function will be interpreted as a seventh conduit.
“means for reboiling or condensing fluid from the column”, in claim 24, wherein the “means” is the place holder, coupled with the functional language “for reboiling or condensing fluid from the column”, without being modified by structure.  Applicant’s disclosure does not appear to disclose the structure to be interpreted as the means for performing the function, only repeating the limitation on pg. 3 of the written description, “the first argon column does not contain means for reboiling or condensing fluid from the column”, and therefore makes the scope of the invention unclear, as well as fails to establish the metes and bounds of the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 17-23 and 26-31 are rejected for being dependent on claim 16.

Claim 16 recites the limitation “means for sending at least one fluid enriched in nitrogen from the first column to the second column and at least one fluid enriched in oxygen from the first column to the second column; means for sending a gas enriched in argon from the second column to a first end of the first argon column; means for sending gas from a second end of the first argon column to a first end of the second argon column; means for removing argon rich fluid from a second end of the second argon column, a pump; and means for removing argon enriched liquid from the first end of the second argon column and sending it to the second end of the first argon column via the pump” in lines 10-18, wherein each “means for” limitation invokes 35 U.S.C. 112(f). Applicant’s disclosure, on pg. 4, lines 10-19, appears to only reiterate the same language as the limitations listed within claim 16 without any clarity for what structure should be defined as each “means for” placeholder thereby making the metes and bounds of the claim unascertainable as to what each “means” is structurally.  A closer look at Applicant’s drawings, Figs. 1 and 2, appear to show means for sending, in the form of conduits 12, 13, 15 and 17 along with two unlabeled conduits, one leading to the bottom of the first column 1, and a conduit from the top of the first column 1, to the top of the second column 2.  Therefore, for purposes of examination, each of the “means for” place holders will be interpreted as conduits as discussed in the “Claim Interpretations” heading.

Claim 24 recites the limitation “means for reboiling or condensing fluid from the column”, and invokes 35 U.S.C. 112(f) for using a placeholder (means), coupled with functional language, and not modified by structure, however the Applicant’s disclosure lacks written description for what the means is for performing the function.  Applicant’s disclosure, on pg. 3 (“means for reboiling or condensing fluid from the column”, in claim 24,”) appears to merely repeat the limitation and does not disclose the structure to be interpreted as the means for performing the function.  For purposes of examination, the means for performing the function will be considered a reboiler or a condenser.

Notwithstanding the aforementioned interpretations for examination purposes, Applicant is required to address the lack of written description issues outlined herein. Applicant is advised that the current lack of written description issues can also amount to scope of enablement issues, since the claims appear to encompass a scope that is broader than what is being disclosed. That is, the claimed “means for” language includes any conceivable permutation that allows for performing the claimed functions (i.e. not just conduits), and therefore also appears to raise scope of enablement issues. See MPEP § 2164.08.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17-31 are rejected for being dependent on claim 16.

Claim 16 recites the limitation “means for sending at least one fluid enriched in nitrogen from the first column to the second column and at least one fluid enriched in oxygen from the first column to the second column; means for sending a gas enriched in argon from the second column to a first end of the first argon column; means for sending gas from a second end of the first argon column to a first end of the second argon column; means for removing argon rich fluid from a second end of the second argon column, a pump; and means for removing argon enriched liquid from the first end of the second argon column and sending it to the second end of the first argon column via the pump” in lines 10-18, which render the claims indefinite for invoking 35 U.S.C. 112(f), six times, using the term “means for” coupled with functional language, and not being modified by structure.  Applicant’s disclosure, on pg. 4, lines 10-19, appears to only reiterate the same language as the limitations listed within claim 16 without any clarity for what structure should be defined as each “means for” placeholder thereby making the metes and bounds of the claim unascertainable as to what each “means” is structurally.  A closer look at Applicant’s drawings, Figs. 1 and 2, appear to teach means for sending, in the form of conduits 12, 13, 15 and 17 along with two unlabeled conduits, one leading to the bottom of the first column 1, and a conduit from the top of the first column 1, to the top of the second column 2.  Therefore, for purposes of examination, each of the “means for” place holders will be interpreted as conduits as discussed in the “Claim Interpretations” heading. Nonetheless, since the specification does not explicitly recite the structure(s) that correspond to the claimed “means for”, one of ordinary skill in the art would not be able to ascertain what exactly is required to infringe on the claims.

Claim 19 recites the limitation “wherein the first insulated enclosure is contained at least partially within the first supporting structure, preferably entirely within the first supporting structure”, rendering the claim indefinite for being unclear if “entirely within the first supporting structure” is a required limitation or not due to the word “preferably”. Applicant is reminded that a claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Rather, some objective standard must be provided in order to allow the public to determine the scope of the claim. See MPEP § 2173.05(b) (IV). For purposes of examination, the limitation will be examined as “wherein the first insulated enclosure is contained at least partially within the first supporting structure or entirely within the first supporting structure”.

Claim 23 recites the limitation “a pump motor connected to the pump and positioned within the first supporting structure, preferably entirely within the first supporting structure”, rendering the claim indefinite for being unclear if “entirely within the first supporting structure” is a required limitation or not due to the word “preferably”.  Applicant is reminded that a claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Rather, some objective standard must be provided in order to allow the public to determine the scope of the claim. See MPEP § 2173.05(b) (IV). For purposes of examination, the limitation will be examined as “a pump motor connected to the pump and positioned at least partially within the first supporting structure, or entirely within the first supporting structure”.  See pgs. 3 and 4 of the Applicant’s disclosure, “at least the greater part of the pump volume and preferably also of the30 pump motor volume is/are located in the space formed between the bottom of the first argon column and the ground, directly underneath the bottom of the first argon column” and “the pump motor is entirely located directly underneath the bottom of the first argon column.”

Claim 24 recites the limitation “means for reboiling or condensing fluid from the column”, and invokes 35 U.S.C. 112(f) for using a placeholder (means), coupled with functional language, and not modified by structure, however the Applicant’s disclosure lacks written description for what the means is for performing the function, and thereby renders the claim indefinite for being unclear what structure the means for performing the function is.  Applicant’s disclosure, on pg. 3 (“means for reboiling or condensing fluid from the column”, in claim 24,”) appears to merely repeat the limitation and does not disclose the structure to be interpreted as the means for performing the function.  For purposes of examination, the means for performing the function will be considered a reboiler or a condenser to establish the metes and bounds of the claim.

Claim 24 recites the limitation “wherein the first argon column does not contain means for reboiling or condensing fluid from the column.”, rendering the claim indefinite for being unclear which “column” Applicant is referencing at the end of the limitation.  For purposes of examination, the limitation will be examined as “wherein the first argon column does not contain means for reboiling or condensing fluid from the first argon column.” for establishing the metes and bounds of the claim.

Claim 26 recites the limitation “wherein the second argon column comprises a condenser for condensing gas from the second end of the second argon column”, rendering the claim indefinite for being unclear if this is gas already claimed in claim 16 from which claim 26 ultimately depends, or if this is a different gas.  Based on Applicant’s disclosure, pg. 5, “An argon rich gas or liquid 11 is removed from the top of the second argon20 column, under the top reboiler 9. The top reboiler is cooled using part of the oxygen enriched liquid from the bottom of column 1.”, where the reboiler 9 is considered the condenser of the second argon column.  Therefore, for purposes of examination and establishing the metes and bounds of the claim, the limitation will be interpreted as “wherein the second argon column comprises a condenser for condensing the gas enriched in argon from the second end of the second argon column” to be in line with claim 16 from which claim 26 ultimately depends.

Claim 27 recites the limitation “the length of the first argon column” and “the length of the second argon column” which renders the claim indefinite for lacking antecedent basis for the terms “the length”, making it unclear what lengths Applicant is referencing.  For purposes of examination, the limitation will be examined as “a length of the first argon column” and “a length of the second argon column””.

Claim 30 recites the limitation “wherein the pump inlet is connected so as to receive liquid to be pumped only from the second argon column”, rendering the claim indefinite for the term “the pump inlet” lacking antecedent basis, making it unclear what inlet Applicant is referencing.  Furthermore, the claim is indefinite for being unclear if the liquid claimed to be pumped by the pump is the same as the argon enriched liquid removed by the pump in claim 16 from which claim 30 ultimately depends.  Based on the Applicant’s disclosure, pg. 2, “a pump, means for removing argon 
enriched liquid from the first end of the second argon column and sending it to the second end of the first argon column via the pump”, and Figures 1 and 2, the limitation will be examined as “wherein the pump has an inlet that is connected so as to receive the argon enriched liquid to be pumped only from the second argon column.

Claim 31 recites the limitation “wherein at least the greater part of the pump volume and preferably also of the pump motor volume, is/are located in the space formed between the bottom of the first argon column and the ground, directly underneath the bottom of the first argon column”, rendering the claim indefinite for the term “greater part” lacking antecedent basis, making it unclear what part Applicant is referencing as well as what the term actually means, and for the word “preferably” which renders the claim indefinite for being unclear if the language following the term is required by the claim or not, which does not establish the metes and bounds of the claim.  Applicant’s disclosure, pg. 3, appears to just repeat the limitation and does not describe in greater detail what the limitation means.  For purpose of examination, the limitation will be examined as “wherein at least part of the pump volume and at least part of the pump motor volume, is/are located in the space formed between the bottom of the first argon column and the ground, directly underneath the bottom of the first argon column”.  

Relevant Prior Art
Although no prior art rejections have been made herein for claims 16-31, a determination of allowability cannot yet be established. It has been held that “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art”, since prior art rejections “should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims”. See MPEP § 2173.06 (II). 
In the instant case, at least claim 16 contains numerous indefiniteness issues, wherein significant considerable speculation would be required for applying prior art. Thus, claims 16-31 are solely being rejected under 112(a) and (b).  Particular emphasis is made to the limitation “means for sending a gas enriched in argon from the second column to a first end of the first argon column” as recited in lines 10-11 of claim 16.  There does not appear to be any reference in the Figures showing this limitation, nor is it clear from the specification where at the first end of the column and where at the second argon column, the means for limitation is.  Noted, is conduit 11 leaving from the top of the second argon column 2AR in Figures 1 and 2 however does not attach to anywhere on the first argon column 1AR, thereby making the metes and bounds of the claim, as well as the scope of the invention, unclear.
The following prior art references are considered pertinent to the claimed invention:
Jingwu et al. (CN 101782309 A) teaches an separation unit (Fig. 1) by cryogenic distillation, the air separation unit comprising: 
a first column (C1); 
a second column (C2) thermally linked (thermally linked by condensing evaporator K1) to the first column; 
a first argon column (C3-2); 
a second argon column (C3-1); 
means (first conduit which sends gaseous air GA1 to column C1) for sending cooled, compressed and purified air to at least the first column; 
means (second conduit which sends gaseous nitrogen originating from the top of first column C1, condensing in bottom boiler K1 and being delivered by conduits associated with LN1 and LN2) for sending at least one fluid enriched in nitrogen (Liquid air “LN1” is enriched in nitrogen which originated as gas from the top of the first column C1) from the first column to the second column and at least one fluid enriched in oxygen from the first column to the second column (using third conduit associated with liquid oxygen LA1); 
means (fifth conduit which sends gaseous argon “GAR2” from first argon column C3-2 to second argon column C3-1) for sending gas (GAR2) from a second end (annotated by Examiner in Figure 1) of the first argon column to a first end (annotated by Examiner in Figure 1) of the second argon column; 
means (sixth conduit which removes “LAR” from the second end of the second argon column) for removing argon rich fluid (LAR) from a second end (annotated by Examiner in Figure 1) of the second argon column, 
a pump (Argon pump “AP”); and 
means (seventh conduit used for removing “LAR1” from second argon column C3-1) for removing argon enriched liquid from the first end of the second argon column and sending it (the argon enriched liquid LAR1) to the second end of the first argon column via the pump (by way of conduit associated with “LAR2”), 

Jingwu does not support wherein the first end of the first argon column is raised above the ground by a first supporting structure, the pump being positioned within the first supporting structure, such that the pump is at least partially underneath the first end of the first argon column.  

Peng (CN 201803570) teaches a separation unit portion (Fig. 1) including an argon pump (located within cold box 1) which is below a first end of a first argon column (argon column 4) that is raised above the ground by a first supporting structure (comprising 3 and bottom portion of cold box 2), the pump being positioned within the first supporting structure (within 2 and below 3), such that the pump is at least partially underneath (pump located in cold box 1 is below portion 3 of the support structure) the first end of the first argon column.


    PNG
    media_image1.png
    305
    471
    media_image1.png
    Greyscale

Figure 1: Fig. 1 of Peng.

Heron et al. (US 5,970,743) teaches an air separation system (Fig. 1) comprising a first column (103), a second column (129), a first argon column (139) and a second argon column (145), where there is a means (conduit 143) for sending a gas (nitrogen in conduit 143)) from the second column to the middle of the first argon column.

Cormier et al. (US 5,049,173) teaches an air separation system (Fig. 1) comprising a first argon column (275) and a second argon column (302), where a means (350) is for sending a gas rich in argon (at 350, “AR RICH”) from the second argon column (302) to a first end (considered the bottom end) of first argon column 275.  It should be noted that first argon column 275 does not have a pump beneath it.

Streich (US 3,596,471) teaches an air separation system (Fig. 1) comprising a first argon column (13) and a second argon column (12), wherein a means (conduit 17) for sending a gas rich in argon (gas within line 17) from the second argon column, to the first argon column (by way of compressor 19, conduit 20 and HX 16 before being led back to first argon column 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763